OPINION — AG — THE STATE ELECTION BOARD IS AUTHORIZED AND REQUIRED BY LAW TO CAUSE THE NAMES OF H. L. SPARKS AND ART FRIFFITH TO BE PLACED UPON THE OFFICIAL BALLOT AS CANDIDATES FOR THE NONINATION OF THE DEMOCRAT PARTY FOR THE OFFICE OF STATE REPRESENTATIVE, PAYNE COUNTY, OFFICE NO. 1, AT THE RUN OFF PRIMARY ELECTION TO BE HELD ON MAY 26, 1964. THIS SHOULD BE ACCOMPLISHED BY CERTIFICATION THEREOF BY THE STATE, SEE OPINION NO. MARCH 8, 1946 — J. WM. CORDELL CITE: 26 O.S. 1961 113 [26-113], 26 O.S. 1961 345.11 [26-345.11], 26 O.S. 1961 168.1 [26-168.1] [26-168.1], 26 O.S. 1961 168.2 [26-168.2] [26-168.2], 26 O.S. 1961 113 [26-113] (CHARLES NESBITT)